DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the language of “at least about” is considered indefinite. The scope of the claim cannot be determined. Is the strength “at least” 1.75 N/cm or something equivalent. Correction and/or clarification are required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/17842.
With reference to claims 1-4, WO 02/17842 (hereinafter “Oberstadt”) discloses an absorbent article comprising a topsheet, backsheet and absorbent core disposed between the topsheet and backsheet (page 10, lines 9-16) and a composite (abstract) having first and second substrates joined in a bonding region (abstract) and comprising a plurality of discrete, off-axis (cl. 4), mechanical (cl. 2) and/or adhesive (cl. 3) bonds as set forth on page 13, lines 17-21 and shown in the figures. The first and second substrates may comprise the same material (page 4, lines 7-14) thereby providing equal Average Peak Force Tensile Strength and/or an Average Composite Tensile Strength that is within about 15% of the second Average Peak Force Tensile Strength.  
The difference between Oberstadt and claim 1 is the explicit recitation of a Bond Density of about 10% to about 22%.
Oberstadt discloses a bond pattern (32) that seeks to promote the transfer of/distribute stresses to the interior of the bond pattern (page 9, lines 23-35). Oberstadt is clear that the bond elements can employ a variety of sizes, length, width and number of radians of arc (page 14, lines 25-31).
According to the instant specification, 

    PNG
    media_image1.png
    67
    595
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired bond density % because Oberstadt clearly sets forth that the parameters of the bond pattern, and thus the aggregate bond area, may vary as desired to allow for the desired stress tolerance as set forth on page 1, line 34 to page 2, line 1.  
	With respect to claim 5, Oberstadt teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Oberstadt and claim 5 is the explicit recitation of comprises a Discrete Bond Size Ratio of not more than about 7.  
According to the instant specification,

    PNG
    media_image2.png
    84
    721
    media_image2.png
    Greyscale


Oberstadt discloses a bond pattern (32) that seeks to promote the transfer of/distribute stresses to the interior of the bond pattern (page 9, lines 23-35). Oberstadt is clear that the bond elements can employ a variety of sizes, length, width and number of radians of arc (page 14, lines 25-31).




It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired ratio because Oberstadt clearly sets forth that the parameters of the bond pattern, and thus the aggregate bond area, may vary as desired to allow for the desired stress tolerance as set forth on page 1, line 34 to page 2, line 1.  
	Further, the determination of an optimum ratio for elements previously disclosed by the prior art is considered to be within the level of ordinary skill in the art.
	With reference to claim 6, see page 14, line 34 to page 15, line 3.
As to claim 7, see page 9, lines 1-5.
With respect to claim 8, see page 9, lines 14-15 and figure 2.
With respect to claim 9, see the rejection of claim 8 and figure 2.
While Oberstadt does not explicitly recite no more than 15 discrete bonds, it would have been obvious to modify the amount of bonds as desired because  Oberstadt is clear that the bond elements can employ a variety of sizes, length, width and number of radians of arc as set forth on page 14, lines 25-31.
The change in size/amount of an element previously set forth in the prior art is within the level of ordinary skill in the art.
As to claim 10, see the rejection of claim 5.
 With reference to claim 11, see the rejection of claims 5 and 6.
It is further noted that the ratio of 2 or less may include 0, and therefore is not necessarily required to be present.



Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/17842 and further in view of EP 1 157 681.
With reference to claims 12 and 14, Oberstadt discloses an absorbent article comprising a topsheet, backsheet and absorbent core disposed between the topsheet and backsheet (page 10, lines 9-16) and a composite (abstract) having first and second substrates joined in a bonding region as set forth on page 13, lines 17-21 and shown in the figures. 
The difference between Oberstadt and claim 12 is the explicit recitation of a Bond Density of about 22% or less and an Average Longitudinal Peel Strength of about 1.0 N or greater.  
Oberstadt discloses a bond pattern (32) that seeks to promote the transfer of/distribute stresses to the interior of the bond pattern (page 9, lines 23-35). Oberstadt is clear that the bond elements can employ a variety of sizes, length, width and number of radians of arc (page 14, lines 25-31).
According to the instant specification, 

    PNG
    media_image1.png
    67
    595
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired bond density % because Oberstadt clearly sets forth that the parameters of the bond pattern, and thus the aggregate bond area, may vary as desired to allow for the desired stress tolerance as set forth on page 1, line 34 to page 2, line 1.  
With respect to the Average Longitudinal Peel Strength, EP 1157681 (hereinafter “Shimada”) discloses an absorbent article having a bonding region with an Average Longitudinal Peel Strength of at least 4 N (cl. 14) as set forth in [0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the bonding region of Oberstadt with the Average Longitudinal Peel Strength of at least 4 N as taught by Shimada in order to prevent any unintentionally peeling off along the bonding zones while also allowing for no troublesome effort to  tear off the article if needed as taught by Shimada in [0043].
With respect to claim 13, Oberstadt discloses an absorbent article wherein the plurality of discrete bonds comprises mechanical bonds as set forth on page 13, lines 11-14.  
As to claim 16, see the rejection of claim 1
With respect to claim 17, see the rejection of claim 11.
 Regarding claim 18, see the rejection of claim 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/17842 in view of EP 1 157 681 and further in view of Mansfield (US 2007/0293111).
With respect to claim 15, Oberstadt modified teaches the invention substantially as claimed as set forth in the rejection of claim 12.
The difference between Oberstadt modified and claim 15 is the explicit recitation an Average Lateral Peak Peel Strength of at least about 1.75 N/cm.  
Mansfield presents an analogous composite including a peel strength of 1-2 N/cm as set forth in [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invent to provide the lateral bonding region of Oberstadt modified with the peel strength as taught by Mansfield in order to provide an adequate peel strength that allows for the desired connection while preventing unintentional removal  the amount of bonds as set forth in [0049].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaVon et al. (US 2019/00700420 discloses a relevant laminate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781